Citation Nr: 0332407	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-19 779	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUES

1.  Entitlement to service connection on a secondary basis 
for right knee disability.

2.  Entitlement to service connection, to include on a 
secondary basis, for low back disability other than the 
residuals of a tailbone injury.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from September 1979 
to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The record reflects that service connection for residuals of 
a tailbone injury was denied in an unappealed November 1999 
rating decision; although the medical evidence on file at the 
time of the November 1999 rating decision documented the 
presence of degenerative joint disease affecting the lower 
back, the decision did not consider whether service 
connection was warranted for any lower back disability other 
than as relating to the tailbone (coccyx).  For this reason, 
the Board has characterized the issues on appeal as including 
entitlement to service connection for low back disability 
other than the residuals of a tailbone injury.  However, 
since the veteran, in an April 2002 statement, essentially 
contended that service connection for the residuals of a 
chipped tailbone was warranted, the Board will refer to the 
RO for appropriate action the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of a tailbone injury.  
(References to low back disability in the decision that 
follows should be taken to mean disability other than that 
due to tailbone injury.)

The Board lastly notes that the veteran has submitted, 
without explanation or comment, copies of a news article 
describing a controversy surrounding the use of arthroscopic 
knee surgery.  It is unclear whether the veteran, by 
submitting the article, intends to raise the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for surgery performed on his right knee at a VA medical 
facility in July 2001.  If he does intend to submit such a 
claim, he should so notify the RO.




FINDINGS OF FACT

1.  The veteran's right knee disability was not caused or 
chronically worsened by his service-connected left knee 
disability.

2.  The veteran's low back disability did not originate until 
years after the veteran's period of military service, and was 
not caused or chronically worsened by his service-connected 
left knee disability.


CONCLUSIONS OF LAW

1.  The veteran does not have right knee disability which is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.310 (2003).

2.  The veteran does not have low back disability which is 
the result of disease or injury incurred in or aggravated by 
active military service; nor may the incurrence in service of 
such disability be presumed; the low back disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of the 
instant appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the March 2002 rating decision from which the current 
appeal originates.  In response to his notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case in October 2002 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The Board notes that the October 2002 
statement of the case provided the veteran with the text of 
the regulations implementing the VCAA.  The Board also notes 
that the RO in October 2001 advised the veteran of the 
evidence necessary to substantiate his claims, and 
specifically informed him of what evidence VA would obtain 
for him and of what evidence he was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the October 2001 correspondence 
only suggested that the veteran submit any requested 
information or evidence within 30 days, and specifically 
informed him that the requested information or evidence 
should in any event be submitted within one year of the date 
of the letter.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statement of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
October 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard the Board notes that while the veteran has 
suggested that his service medical records are incomplete 
because they do not contain any record documenting that he 
chipped his tailbone, his service medical records are, in 
fact, on file and appear to be complete.  The Board points 
out that the records actually do contain an entry regarding 
his tailbone.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.  

In addition, the record reflects that the veteran was 
afforded a VA examination in November 2001 which addressed 
the etiology of his right knee and low back disorders.  In 
this regard the Board points out that the November 2001 
examiner did not provide an opinion as to whether the 
veteran's low back disability originated in service or within 
one year thereof, although he did address whether the 
disability was related to the veteran's service-connected 
left knee disorder.  As will be discussed in further detail 
below, however, the veteran's service medical records are 
negative for any reference to a lower back disorder (other 
than complaints regarding his tailbone which were addressed 
in a November 1999 rating decision), and there is no post-
service evidence of any low back disorder until more 10 years 
after service.  In the absence of medical evidence suggestive 
of low back disability in service or for several years 
thereafter, referral of this case for a VA examination or 
opinion as to whether the current disability originated in 
service or within one year thereof would in essence place the 
reviewing physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which links the veteran's low back disability to his 
period of service, or which suggests that the condition was 
manifest within one year of his discharge from service, would 
necessarily be based solely on any uncorroborated assertions 
by the veteran regarding his medical history.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account is of no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In short, there is no suggestion, 
except by unsubstantiated allegation, that the veteran's low 
back disorder may be associated with an established event, 
injury or disease in service, or with a service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2003).  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  Accordingly, 
the Board finds that referral of the case for the purpose of 
obtaining a medical opinion regarding whether the veteran's 
low back disorder is etiologically related to service or 
present within one year of his discharge therefrom is not 
warranted.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence of arthritis during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown , 7 
Vet. App. 439, 448 (1995) (en banc).


I.  Right knee disability

Factual background

The veteran contends that he has right knee disability which 
was caused by his service-connected left knee disorder.  He 
maintains that his favoring of the left knee put pressure on 
the right knee, and that it is general knowledge in the 
medical community that when one knee is bad it will affect 
the other knee.

Private medical records for June 1976 to January 1999 show 
treatment for right knee complaints since December 1998; the 
records indicate that the veteran had no history of a prior 
injury to the knee.

The report of a May 1999 VA examination of the veteran 
disclosed that he walked with a moderate limp.

Service connection for left knee disability was granted in a 
November 1999 rating decision.

On file are VA treatment records for September 2000 to 
November 2002 documenting the veteran's assertion that his 
right knee gave out in October 2000, causing him to fall.  He 
also reported falling in January 2001 and possibly injuring 
his knee at that time; a Magnetic Resonance Imaging study 
conducted in March 2001 showed the presence of a tear of the 
posterior horn of the medial meniscus, as well as 
degenerative changes in the lateral meniscus, and the veteran 
thereafter underwent right knee surgery in July 2001.  The 
records show that he fell on two more occasions.

The veteran was afforded a VA examination in November 2001, 
at which time he reported that he began experiencing right 
knee pain in March 2001, shortly following which he was found 
to have a medial meniscal tear and degenerative changes of 
the lateral meniscus in the right knee for which he later 
underwent surgery.  The veteran reported that he fell in 
October 2000 onto his back and right knee.  Following 
physical examination the examiner diagnosed the veteran as 
status post debridement of a tear in the medial meniscus of 
the right knee with degeneration of the lateral meniscus.  In 
an addendum to the examination report, the examiner 
concluded, in light of the presence of a meniscal tear in the 
right knee, that it was less likely than not that the right 
knee disability was related to the veteran's left knee 
condition.

Analysis

Although the veteran reported experiencing right knee pain as 
early as 1998 and was found in 2001 to have a medial meniscal 
tear and degenerative changes in the right knee, the November 
2001 VA examiner, after reviewing the veteran's claims file 
and clinically evaluating the veteran, concluded that the 
right knee disability was not etiologically related to the 
service-connected left knee disorder.  Although the record 
reflects that the veteran reported to his treating physicians 
that he experienced right knee pain following a fall in 
January 2001, none of the treating physicians has suggested 
that the veteran's right knee disorder was caused or worsened 
by his left knee disorder.

In essence, the only evidence in the instant case supportive 
of the veteran's claim consists of the lay statements of the 
veteran himself.  However, as the veteran is a layperson, his 
statements as to medical causation do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 66 Fed. Reg. 45,620, 45,630 (codified at 
38 C.F.R. § 3.159(a)(1)).

Since there is no competent evidence on file suggesting that 
the veteran's left knee disorder in any manner caused or 
chronically worsened his right knee disability (including as 
the result of any of his falls), and as the only medical 
opinion addressing the etiology of the right knee disorder is 
unsupportive of the veteran's claim, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
His claim for service connection on a secondary basis for 
right knee disability is denied.  See 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


II.  Low back disability

Factual background

Service medical records show that the veteran presented in 
September 1980 with complaints of severe tailbone tenderness.  
Physical examination confirmed the presence of coccygeal 
tenderness, but no other abnormality was identified.  The 
service records are otherwise negative for reference to any 
complaints or findings concerning the veteran's lower back.

On file are private medical records for June 1976 to January 
1999 which disclose that the veteran first reported 
experiencing intermittent low back pain following a motor 
vehicle accident (MVA) in 1992.  The records show that the 
veteran was treated for a fissure overlying the coccygeal 
area in November 1978, but are otherwise negative for any 
reference to the coccyx.

On file is the report of a May 1999 VA examination, at which 
time the veteran reported that he chipped his tailbone in 
service after a fall; he reported that X-ray studies in 
service confirmed the presence of a chip and loose body in 
his buttocks.  Physical examination disclosed that the 
veteran walked with a moderate limp.  X-ray studies of the 
lumbosacral spine showed the presence of minimal degenerative 
joint disease without any evidence of fracture or 
dislocation; a small osteophytic spur was present.  In an 
addendum to the examination report the examiner diagnosed the 
veteran with minimal degenerative joint disease of the 
lumbosacral spine, and indicated that no other sacral or 
coccyx disorder was present.

Service connection for left knee disability was granted in a 
November 1999 rating decision.

On file are VA treatment records for September 2000 to 
November 2002 documenting treatment for lower back complaints 
attributed variously to back strain, degenerative joint 
disease, and degenerative disc disease with lumbar 
radiculopathy.  The records show that he was issued a cane to 
decrease the pressure on his left lower extremity and lower 
back, and that he reported decreased lower back symptoms 
after using the cane.  The veteran informed his treating 
physicians that he had experienced intermittent low back pain 
after chipping his tailbone in service, and that he twisted 
his lower back in September 2000 after his left knee gave 
way.  The records show that the veteran experienced several 
other falls after September 2000.

The veteran was afforded a VA examination in November 2001, 
at which time the examiner noted that private medical records 
showed that the veteran was involved in an MVA in 1992, 
following which he experienced back pain.  The veteran also 
reported that he fell onto his back in October 2000.  X-ray 
studies of the lumbosacral spine showed the presence of a 
mild curvature to the left and minimal degenerative changes; 
no evidence of fracture was identified.  In an addendum to 
the examination report, the examiner diagnosed the veteran 
with mild degenerative joint disease of the lumbar spine.  
The examiner concluded that the degenerative joint disease 
was more likely than not related to the previous MVA than to 
the veteran's service-connected left knee condition.

In several statements on file the veteran contends that his 
lower back disorder resulted from his favoring of the left 
knee, and he argues that it is general knowledge within the 
medical community that when one knee is bad it will affect 
the person's back.  He also contends that the MVA he 
experienced in 1992 did not cause his lower back disorder.

Analysis

Although service medical records show that the veteran was 
treated on one occasion for symptoms associated with his 
coccyx, the service medical records are negative for any 
complaints, finding, or diagnosis of other low back 
disability.  Moreover, there is no post-service medical 
evidence of low back disability for more than 10 years after 
service, and no medical opinion on file linking the veteran's 
current low back disability with his period of service.  
Although the veteran reported to his treating physicians that 
he had experienced low back pain since service, none of the 
treating or examining physicians has indicated that the 
disability is related to service.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

While the veteran alternatively contends that his low back 
disability was caused or chronically worsened by his service-
connected left knee disability, the November 2001 medical 
examiner, after reviewing the veteran's claims file, 
concluded that it was more likely that the veteran's lower 
back problems were attributable instead to the MVA he 
experienced years after service.  The Board notes that none 
of the veteran's treating or examining physicians has 
suggested that his low back disorder is related to his left 
knee disability, including as the result of any of his falls.

In short, the only evidence supportive of the veteran's claim 
consists of the lay statements of the veteran himself.  As 
noted previously, however, the veteran, as a layperson, is 
not competent to provide an opinion as to medical causation.  
See Savage v. Gober, 10 Vet. App. 488 (1997); Espiritu, 
supra; 66 Fed. Reg. 45,620, 45,630 (codified at 38 C.F.R. 
§ 3.159(a)(1)).

Accordingly, as there is no competent evidence linking the 
veteran's low back disorder to his period of service or 
suggesting that a chronic disability such as arthritis was 
manifest within one year of his discharge therefrom, or any 
competent evidence suggesting that the veteran's low back 
disorder was caused or chronically worsened by his service-
connected left knee disorder, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
His claim is therefore denied.  See 38 C.F.R. § 3.102 (2003); 
Gilbert, supra.


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for low back disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



